 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          FRAZIER ROTCHFORD,                              CASE NO. C19-0359 MJP

11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION
12                 v.

13          KING COUNTY PROSECUTING
            ATTORNEY, et al., ,
14
                                  Defendant.
15

16

17          THIS MATTER comes before the Court on Plaintiff Frazier Rotchford’s Objections (Dkt.

18   No. 10) to the Report and Recommendation of the Honorable Brian A. Tsuchida, United States

19   Magistrate Judge (Dkt. No. 9.) Having reviewed the Report and Recommendation, the

20   Objections, and all related papers, the Court ADOPTS the Report and Recommendation.

21          The relevant facts and procedural background are set forth in detail in the Report and

22   Recommendation. (Dkt. No. 9.) Because Plaintiff challenges his state criminal charges—

23   implicating the very fact or duration of his physical imprisonment—Magistrate Judge Tsuchida

24   concluded that Plaintiff’s lawsuit is barred under Heck v. Humphrey, 512 U.S. 477 (1994). (Id.)



     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
 1   Heck held that to prevent collateral attacks on convictions, a Section 1983 plaintiff seeking

 2   damages for an allegedly unconstitutional conviction or imprisonment must prove that the

 3   conviction or sentence has been “reversed on direct appeal, expunged by executive order,

 4   declared invalid by a state tribunal authorized to make such determination, or called into

 5   question by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck, 512

 6   U.S. at 486–87.

 7            Plaintiff objects that his complaint does not challenge his underlying conviction, but

 8   instead challenges the Defendants’ intent in charging him. (Dkt. No. 10 at 10.) But Plaintiff’s

 9   complaint—alleging that his plea was mishandled and that Defendants misinterpreted the

10   conduct that led to his stalking charges—makes exactly the type of collateral attack on his

11   standing criminal conviction the Heck Court feared would undermine finality and consistency in

12   the criminal justice system. (Dkt. No. 8 at 1-6); Heck, 512 U.S. at 486-87.

13            The Court clarifies that, because these claims are being dismissed without prejudice,

14   Plaintiff is free to re-file them if, in the future, his conviction meets the Heck standard outlined

15   above.

16            The Court therefore ADOPTS the Report and Recommendation, and orders as follows:

17            (1) The Court DISMISSES without prejudice Plaintiff’s claims regarding the ongoing

18               state criminal proceedings;

19

20            The clerk is ordered to provide copies of this order to all counsel.

21            Dated May 28, 2019.



                                                            A
22

23
                                                            Marsha J. Pechman
24                                                          United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
